489 S.E.2d 374 (1997)
227 Ga. App. 575
WORLE
v.
The STATE.
No. A97A1599.
Court of Appeals of Georgia.
July 24, 1997.
Charles A. Worle, pro se.
Paul L. Howard, Jr., District Attorney, Cassandra J. Cook, Juliette O.W. Scales, Assistant District Attorneys, for appellee.
BLACKBURN, Judge.
Charles Anthony Worle appeals the trial court's denial of his extraordinary motion to withdraw his guilty plea. As the trial court was without jurisdiction to entertain such a motion, we affirm its denial of the motion.
The record reveals that Worle pled guilty to aggravated sodomy, rape, kidnapping with bodily injury, and two counts of armed robbery. Worle was sentenced on February 12, 1992, to serve a life sentence on the kidnapping with bodily injury charge and to serve 20 years on each additional count to be served concurrent with the life sentence. On January 2, 1997, Worle filed his extraordinary motion to withdraw his guilty plea.
"The superior court's jurisdiction to entertain a motion to withdraw the guilty plea ended after the term of court in which the judgment of conviction was rendered. Harden v. State, 177 Ga.App. 531, 339 S.E.2d 793 (1986). Stargell v. State, 204 Ga.App. 45, 418 S.E.2d 372 [(1992)]." (Punctuation omitted.) Stuckey v. State, 204 Ga.App. 793, 794(1), 420 S.E.2d 655 (1992). "The motion cannot be considered a motion in arrest of judgment since it was not filed within the term the judgment was rendered, OCGA § 17-9-61(b), nor can it be construed as a petition for habeas corpus because it was filed in the county in which he was convicted rather than against the warden in the county in which he is incarcerated. OCGA § 9-14-43; Lacey v. State, 253 Ga. 711, 324 S.E.2d 471 (1985)." Stargell, supra at 45-46, 418 S.E.2d 372.
In the present case, Worle's extraordinary motion to withdraw his guilty plea was made outside the term of court in which the judgment of conviction was rendered. Therefore, we affirm the denial of defendant's motion to withdraw his guilty plea.
Judgment affirmed.
POPE, P.J., and JOHNSON, J., concur.